Citation Nr: 0515759
Decision Date: 06/10/05	Archive Date: 09/19/05

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  97-21 566	)	DATE Jun 22 2005
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


ORDER

The following correction is made in a decision issued by the Board in this case on June 10, 2005:

On page 28, as a final paragraph under the ORDER and above the signature, add as follows: An initial or staged rating in excess of 20 percent for arthritis of the left knee is denied.



		
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0515759	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  97-21 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to the assignment of an initial rating in 
excess of 20 percent for a chronic low back disability, with 
degenerative disc disease.  

2.  Entitlement to the assignment of an initial rating in 
excess of 20 percent for arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 



INTRODUCTION

The veteran served on active duty from March 1945 to August 
1946.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO), which, in pertinent part, granted 
service connection for chronic low back pain, with 
degenerative disc disease, and arthritis of the left knee.  
The RO assigned a 20 percent evaluation to each disability.  

In an August 1998 decision, the Board denied the veteran's 
claims for the assignment of higher initial ratings for his 
low back and left knee disabilities; the Board also denied a 
rating in excess of 30 percent for dysthymia.  He appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court), and, in December 1998, the Court 
granted a joint motion seeking remand of the two issues on 
appeal, and dismissal of a claim for an increased evaluation 
for dysthymia.  The Board subsequently remanded this case to 
the RO in June 1999 and again in March 2001.  The veteran 
failed to report for VA examinations scheduled in March and 
April 2002.  In a February 2003 decision, the Board again 
denied the veteran's claims.  He appealed this decision to 
the Court.  In February 2004, the parties submitted a joint 
motion for remand asserting that VA had a duty to obtain the 
veteran's medical records from the Social Security 
Administration (SSA), and conduct VA examinations if 
necessary.  In a February 2004 order, the Court granted the 
joint motion. 

In August 2004, the Board remanded the claims to the RO for 
development pursuant to the Court's February 2004 order.  
Correspondence dated in September 2004 from the veteran's 
attorney acknowledged that the veteran was scheduled for a VA 
examination in October 2004, but he asserted that previously 
submitted private medical evidence was sufficient for rating 
purposes.  He requested that the RO adjudicate the previously 
submitted evidence to determine its adequacy.  If VA 
determined that the evidence was inadequate, the veteran 
agreed to attend a VA examination.  Documentation in the 
claims file shows that the veteran failed to report for a VA 
examination in October 2004.  The RO issued a supplemental 
statement of the case (SSOC) in November 2004 denying both 
the veteran's claims.  

The veteran is in receipt of a 100 percent compensation 
rating based on individual unemployability, effective from 
July 15, 1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to October 1998, the veteran's service-connected 
chronic low back disability with degenerative disc disease 
was not manifested by more than moderate limitation f motion 
of the lumbar spine, more than moderate lumbosacral strain, 
or more than moderate intervertebral disc syndrome.

3.  From October 1998 to August 23, 2004, the veteran's 
chronic low back disability with degenerative disc disease 
was productive of severe, but no more than severe 
intervertebral disc syndrome; it was not manifested by 
incapacitating episodes or forward flexion of the 
thoracolumbar spine limited to 30 degrees or less during this 
time, nor was it manifested by additional neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment.

4.  Private medical evidence received on September 3, 2004 
shows that the veteran's chronic low back disability with 
degenerative disc disease is currently productive of 
pronounced intervertebral disc syndrome but not forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, nor is it manifested by additional neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment.  

5.  The veteran's service-connected left knee disability is 
manifested by advanced arthritis and, with consideration of 
pain, atrophy and weakness, limitation of flexion of no less 
than 45 degrees, or limitation of extension of no more than 
10 degrees, the preponderance of the evidence is against a 
finding of instability or subluxation of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for a chronic low back disability with degenerative 
disc disease, prior to October 28, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (1997). 

2.  The criteria for a staged rating of 40 percent for a 
chronic low back disability with degenerative disc disease, 
from October 28, 1998 to September 2, 2004, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, § 4.71a, 
Diagnostic Codes 5289, 5292 and 5295 (prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(from September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (from September 26, 2003).  

3.  The criteria for a 60 percent rating for a chronic low 
back disability with degenerative disc disease, from 
September 3, 2004, have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5289, 5292 
and 5295 (prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (from September 23, 2002); 38 
C.F.R. 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 
(from September 26, 2003).  

4.  The criteria for an initial evaluation or staged rating 
in excess of 20 percent for arthritis of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260 and 5261 
(2004); VAOPGCPREC 9-1998; VAOPGCPREC 9-2004.  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claims before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claims now 
before the Board.  Discussions in the February 1997 rating 
decision on appeal, the June 1997 statement of the case 
(SOC), and various SSOCs, including the most recent dated in 
November 2004, adequately informed him of the information and 
evidence needed to substantiate all aspects of his claims.

A VCAA notice letter dated in September 2004 informed the 
veteran of the VCAA's implementing regulations, including 
that VA would assist him in obtaining government or private 
medical or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that this document shows that the 
appellant was notified of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal; however, the rating 
decision on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see 
VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element,"  the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The September 2004 VCAA notice 
letter requested that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005). 

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The veteran has failed to report for VA examinations in March 
2002, April 2002, and October 2004.  The September 2004 VCAA 
notice letter informed him that failure to report for a 
scheduled VA examination may have adverse consequences, 
including the possible denial of his claim.  The Court has 
held that "[t]he duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
When entitlement to a benefit cannot be established or 
confirmed without a current VA examination, and a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for increase without good cause, the claim shall 
be denied.  38 C.F.R. § 3.655(b) (2004).  However, in this 
case, additional private medical evidence has been submitted 
which, when considered with all of the VA medical evidence of 
record, provides sufficient clinical and X-ray findings upon 
which to rate the disabilities at issue.  Under these 
circumstances, the Board finds that all of the relevant 
evidence has been collected to the extent possible and there 
is no duty to schedule another examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); Wood, supra.

During the pendency of his claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claims.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background

The veteran maintains that the current initial 20 percent 
evaluations assigned for his chronic low back pain, with 
degenerative disc disease, and arthritis of the left knee do 
not adequately reflect the severity of those disabilities.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Relevant evidence dated during the appeal period includes the 
report of an October 1996 VA examination.  The report noted 
that the veteran's right knee disorder, and subsequent left 
knee disorder, resulted in misalignment and abnormal wear on 
the vertebrae, muscle spasm in the back and, ultimately, 
arthritis.  Additionally, because of his right knee disorder, 
the veteran would put more weight on the left leg, leading to 
stiffness and pain in the left leg.  No swelling, deformity, 
subluxation or lateral instability, or nonunion of the left 
knee was noted.  Flexion was to 100 degrees, and extension 
was to 5 degrees.  X-rays of the knee revealed degenerative 
joint disease.

The report of a January 1997 VA examination noted that the 
veteran complained of continuous low backache that sometimes 
interfered with sleep and prevented him from standing in one 
position for any length of time.  The veteran was noted to 
have "very good resistance against push and pull" in the 
knees while seated.  There was no postural abnormality or 
fixed deformity, and the musculature of the back was reported 
to be within normal limits.  Flexion of the lumbar spine was 
noted to be to 80 degrees, extension was to 5 degrees, and 
lateral flexion and rotation were to 10 degrees bilaterally.  
Muscle spasm was noted on motion and there was numbness in 
the back of the upper legs extending from the hips to the 
knees, indicating neurological involvement.  The diagnosis 
was chronic back pain.  X-rays revealed diffuse degenerative 
spondylosis of the lower thoracic and lumbosacral spine with 
secondary mild levoscoliotic curvature of the lumbar spine.

With regard to the veteran's knees, the examiner noted that 
the veteran complained of left knee pain, exacerbated by 
placing weight on the left knee in an attempt to relieve the 
weight on his disabled right knee.  He had difficulty walking 
and working as a farmer.  Pushing the leg against resistance 
was described as good, but pulling against resistance was 
described as quite poor.  The left knee could flex to 88 
degrees and extend to 7 degrees.  X-rays of the knees noted 
bilateral degenerative joint disease.

Review of VA outpatient treatment records reveals complaints 
of increased pain and reduced activity levels due to pain in 
the veteran's knees and back.  In May 1998, the veteran 
reported that his knees continued to hurt and he had numbness 
in the left leg.  This complaint led to a VA orthopedic 
consultation in October 1998, during which the veteran 
complained of pain in both knees and quite significant low 
back and hip pain.  On X-ray examination, he was noted to 
have quite extensive degenerative disease of the low back and 
spinal stenosis.  His main symptoms were bilateral knee pain.  
X-ray examination showed advanced osteoarthritis.  Total knee 
arthroplasty was discussed, but all conservative treatments 
were recommended to be tried first. A course of Synvisc 
injections were planned.  In March 1999, following his third 
injection of Synvisc in his knees in December 1998, the 
veteran reported that his knees were more stable and perhaps 
a little less painful.

In December 1999, the veteran was examined for treatment by a 
VA physician.  He was noted to have a rather guarded wide 
based gait.  He had a tendency to bend forward at the waist 
when he walked.  He also had a slight tendency to bend to the 
right.  There was some loss of motion in the lumbar spine.  
Examination of the lower extremities showed that he had full 
strength and straight leg raising showed a lot of tightness 
in the hamstrings.  Deep tendon reflexes were very sluggish 
bilaterally over the lower extremities.

An X-ray examination of the veteran's lumbar spine in 
December 1999 revealed extensive degenerative disease, 
particularly at L4-5 and L5-S1.  X-rays of the knees showed 
bilateral osteoarthritis.  He had quite extensive 
degenerative disease involving the medial compartment of his 
left knee; the examiner also noted that it appeared from the 
records that the veteran had had an old injury to the left 
knee but that was not readily seen on X-ray examination, 
although there was an irregularity of the lateral plateau.

The pertinent diagnoses in December 1999 were advanced 
degenerative disease, lumbar spine, possibly spinal stenosis 
and post-traumatic osteoarthritis of the left knee.

In April 2001, the veteran continued to complain of bilateral 
knee pain and indicated that his back was beginning to hurt 
when he walked.  He was taking Vioxx and was able to sleep 
with it.  He rated the pain in his knees as a 5 out of 10, 
constant.

In August 2001, the veteran's physician noted that the 
veteran had been controlling his knee and back pain with 
Vioxx in the morning and Darvocet at night, but that he had 
been having understandable problems getting Darvocet through 
the VA system.  The physician noted that the veteran's main 
pain was in the left leg, left knee, and so forth, but the 
physician indicated that it was apparent that the problem was 
more than likely from the lumbar spine.  The veteran was 
described as getting along fairly well on Vioxx and Darvocet.  
As far as walking, he was limited to 150 to 300 yards, which 
the physician believed was more likely on the basis of spinal 
stenosis and degenerative disease of the lumbar spine.  The 
examiner added, however, that because of the veteran's 
multiple problems, it was difficult to "decipher what was 
doing what."

In October 2001, the veteran was noted to be taking Oxycodone 
and was no longer taking Darvocet and Vioxx.  It was also 
noted that he slept well and thought that his arthritis was 
very well controlled.

In November 2001, a VA orthopedist ordered a back brace for 
the veteran.

In January 2002, the veteran complained of arthritic pain in 
his back and both knees.  He rated the pain as "3".

Treatment records indicate the veteran underwent a right knee 
replacement surgery in August 2002. (Service connection and a 
30 percent rating are in effect for the veteran's right knee 
disability, which is not at issue). 

The veteran has submitted two reports from a private medical 
examination conducted in August 2004.  One report, addressing 
the veteran's back, noted that he had pain in the low back 
radiating into both buttocks.  He had marked stiffness and 
walked in a stooped posture with moderate kyphosis.  Prior 
diagnoses were spinal stenosis and intervertebral disc 
syndrome.  Flexion was to approximately 45 degrees, with 
lateral extension of 10 degrees and extension, he could not 
get totally upright.  The veteran had decreased tendon 
reflexes in the patella and ankle jerk and actually the right 
ankle jerk was essentially absent.  He had a mild amount of 
clonus and a parkinsonian tremor.  The veteran also had back 
spasms.  The private physician stated that he did not have X-
rays to evaluate.

The private physician stated that the veteran had 
degenerative disc disease with spinal stenosis, that was at 
least as likely as not to be the result of the disc disease 
of the lumbar spine.  The veteran had also developed 
Parkinsonism that also contributed to some weakness although 
the prior existing intervertebral disc syndrome did lead to 
the chronic weakness that the veteran was currently 
experiencing.  The veteran had not improved and actually had 
regressed over the past 8 to 10 years that the private 
physician had known him.  

In a separate report, the private physician observed that the 
veteran had marked problems with both knees and underwent a 
right joint replacement in approximately 2002.  He still had 
marked limitation of motion with flexion to only 95 degrees, 
although he did have full extension.  He had a mild joint 
effusion, crepitus in the knees and some proximal muscle 
weakness and atrophy.  The veteran had chronic pain the right 
knee and left knee.  He had a prior tibial fracture and 
moderate to marked joint effusion.  There was crepitus in 
both the medial and lateral compartments, mild swelling 
behind the knee, and weakness in the thigh.

VA outpatient treatment reports dated in 2003 and 2004 
reflect treatment for a number of complaints and conditions 
but do not specifically address the veteran's back or left 
knee.  

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the veteran initiated his appeal of 
the issues on appeal, he was appealing the original 
assignments of disability evaluation following awards of 
service connection.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The severity of these 
disabilities are to be considered during the entire period 
from the initial assignment of a disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119(1999).

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  In the absence of limitation 
of motion, a 10 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Entitlement to an Initial Evaluation in Excess of 20 Percent
for Chronic Low Back Pain, with Degenerative Disc Disease.

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Accordingly, there are three distinct rating schemes 
potentially applicable to the veteran's claim.  

First, prior to September 26, 2003, 38 C.F.R. §4.71a, 
Diagnostic Code 5292, regarding the limitation of motion of 
the lumbar spine, allowed a 40 percent rating for severe 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 10 percent rating for a slight 
limitation of motion.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code ankylosis of the lumbar spine warrants a 40 
percent evaluation if it is favorable or a 50 percent 
evaluation if it is unfavorable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a 40 percent rating is warranted for a 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating is 
warranted for a lumbosacral strain with characteristic pain 
on motion.  A noncompensable rating is warranted for slight 
subjective symptoms.

Prior to the September 2002 revision, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 provided that moderate intervertebral 
syndrome with recurring attacks warranted a 20 percent 
evaluation.  A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Second, under the September 23, 2002, amendments to 
Diagnostic Code 5293 for rating intervertebral disc syndrome, 
a 60 percent disability rating remained the highest available 
rating and was warranted when there were incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An incapacitating episode was defined as 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bed rest prescribed by a 
physician and treatment by a physician.  An evaluation could 
be had either on the total duration of incapacitating 
episodes over the past 12 months or by combining separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  This latter manner of 
rating disability suggests that a rating higher than 60 
percent might be awarded.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.

The September 2002 amendments did not change the criteria 
under Diagnostic Code 5292 or 5295.

Third, effective September 26, 2003, the schedule for rating 
spine disabilities was changed again to provide for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.  A 100 
percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.  A 50 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating is warranted when 
there is unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.  

The Incapacitating Episode rating scheme provides for no 
higher than a 60 percent rating for intervertebral disc 
syndrome and is nearly the same as that utilized in the 2002 
changes.  Intervertebral disc syndrome continues to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, which 
addressed the standards governing retroactive application of 
statutes and regulations, found that the Karnas rule 
conflicts with Supreme Court and Federal Circuit precedent 
"insofar as it requires VA to apply the version of a statute 
or regulation most favorable to a claimant when a statutory 
or regulatory change is silent as to application."  Thus, the 
revised regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  However, 
none of the above cases or General Counsel opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the most favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the spinal rating 
criteria to the periods on or after the effective dates of 
the revisions.  See VAOPGCPREC 3-2000 (where amendment is 
more favorable, Board should apply it to rate disability for 
periods from and after date of regulatory change; Board 
should apply prior regulation to rate veteran's disability 
for periods preceding effective date of regulatory change);  
Cf. Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) (applying 
"most favorable version rule" to periods both before and 
after effective date of new criteria pertaining to mental 
disorders).  

As the rating criteria demonstrate, intervertebral disc 
syndrome is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and are punctuated by periods of 
intermittent relief of varying duration.  See VAOPGCPREC 36- 
97 at 2 (Dec. 12, 1997) ("[Diagnostic Code] 5293, codified at 
38 C.F.R. § 4.71a, describes disability due to 
[Intervertebral Disc Syndrome] in terms of 'symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc.'").  The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher the rating.

Exactly "how many" attacks and "how many" periods of relief 
for "how long" measured over "how long" a period of time in 
order to constitute a 60 percent rating, a 40 percent rating, 
a 20 percent rating, etc., is not specified in the rating 
schedule.  Nevertheless, such determinations must be made or 
no ratings would ever be assigned.  Therefore, making such 
determinations about factors not precisely defined in the 
rating criteria but nevertheless necessary to assigning a 
rating is not the same as considering factors "wholly 
outside" the rating criteria which the Court has held 
constitutes legal error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  To the contrary, making such determinations is 
to consider factors "inherent" in the rating criteria that 
are not quantified and require judgment to be exercised on 
the part of the adjudicator reviewing the relevant evidence.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurologic findings 
corresponding to the level of the disc."  VAOPGCPREC 36-97 at 
Note 2.

Turning to the veteran's claim for the assignment of an 
initial rating in excess of 20 percent for his chronic low 
back disability with degenerative disc disease, the Board 
notes at the outset that the veteran has failed to report for 
VA examinations in March 2002, April 2002, and October 2004.  
The September 2004 VCAA notice letter informed him that 
failure to report for a scheduled VA examination may have 
adverse consequences, including the possible denial of his 
claim.  The Court has held that "[t]he duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  When entitlement to a benefit cannot 
be established or confirmed without a current VA examination, 
and a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase without good cause, 
the claim shall be denied.  38 C.F.R. § 3.655(b) (2004).  
However, in this case, additional private medical evidence 
has been submitted which, when considered with all of the VA 
medical evidence of record, provides sufficient clinical and 
X-ray findings upon which to rate the disabilities at issue.  

In reviewing the relevant clinical and X-ray evidence in the 
claims file, the Board finds that it the veteran's low back 
disability was not manifested by more than moderate 
limitation of motion of the lumbar spine or more than 
moderate intervertebral disc syndrome prior to October 28, 
1998.  In support of this finding, the Board notes that a 
January 1997 VA examination found that, while the veteran 
complained of continuous low backache that sometimes 
interfered with sleep and prevented him from standing in one 
position for any length of time, flexion of the lumbar spine 
was noted to be to 80 degrees, extension was to 5 degrees, 
and lateral flexion and rotation were to 10 degrees 
bilaterally, which is not consistent with more than moderate 
limitation of motion of the lumbar spine.  Accordingly, a 
rating in excess of 20 percent is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  There was no 
postural abnormality or fixed deformity, and the musculature 
of the back was reported to be within normal limits.  While 
there is X-ray evidence of osteo-arthritic changes and joint 
space irregularities, there is no indication of listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion, or some of the above with abnormal 
mobility on forced motion.  That is, the preponderance of the 
evidence is against a finding of more than moderate 
lumbosacral strain.  Thus, a rating in excess of 20 percent 
is not warranted under 38 C.F.R. § 4.71a, Diagnostic code 
5295 (lumbosacral strain).  

As to the veteran's degenerative disc disease of the lumbar 
spine, the January 1997 VA examination also revealed muscle 
spasm on motion and there was numbness in the back of the 
upper legs extending from the hips to the knees, indicating 
neurological involvement.  However, an X-ray examination, 
while showing diffuse degenerative spondylosis of the lower 
thoracic and lumbosacral spine with secondary mild 
levoscoliotic curvature of the lumbar spine, did not show 
significant degenerative disc disease of the lumbar spine; 
such was not evident until October 28, 1998.  The 
preponderance of the clinical evidence, to include the 
January 1997 VA examination, is against a finding of more 
than moderate recurring attacks of symptoms compatible with 
sciatic neuropathy.  In view of the foregoing, the criteria 
for an initial evaluation in excess of 20 percent for a 
chronic low back disability with degenerative disc disease, 
prior to October 28, 1998, have not been met.  38 C.F.R. 
§§ C.F.R. §§, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5292, 5293, 5295. 

It is pertinent to note that, for the period prior to 
September 23, 2002, assigning separate ratings for the 
musculoskeletal/orthopedic aspects of the lumbar 
strain/discogenic disease under Diagnostic Code 5292 or 5295 
and the neurologic aspects of the lumbar discogenic disease 
under Diagnostic Codes 5293, would constitute pyramiding, 
since the 20 percent rating assigned under Diagnostic Code 
5293 contemplates orthopedic as well as neurologic aspects of 
said disability. Specifically, the General Counsel has 
determined that (former) Diagnostic Code 5293 contemplates 
limitation of motion.  As such, a separate rating for 
arthritis with limitation of motion of the lumbar spine in 
this situation would be inappropriate. VAOPGCPREC 36-97.  
Diagnostic Code 5293 also contemplates lumbar radiculopathy 
affecting the lower extremities, such as radicular pain with 
functional limitations, and it includes muscle spasms, as 
does Diagnostic Code 5295.

Moreover, muscle spasms have a distinctly orthopedic aspect, 
as indicated by the references thereto in other regulatory 
provisions, including 38 C.F.R. § 4.59, pertaining to painful 
motion from arthritis, and 38 C.F.R. § 4. 71a, Diagnostic 
Code 5003, pertaining to rating criteria for arthritis.  For 
example, Diagnostic Code 5003 provides: "Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion."  
In short, a 20 percent rating assigned under Diagnostic Code 
5293 contemplates orthopedic aspects of the lumbar discogenic 
disease, specifically the effect musculoskeletal-caused pain 
and muscle spasms have upon movement of the spine, as well as 
the neurologic aspects of lumbar discogenic disease, 
specifically the effect of sciatic neuropathy affecting the 
lower extremities; and these are duplicative of or overlap 
with each other such that to assign separate ratings under 
Diagnostic Codes 5292, 5295, and 5293 would be pyramiding, 
for the period prior to September 23, 2002.

There is no objective medical evidence to show that pain or 
flare-ups of pain results in any additional limitation of 
motion of the lumbar spine to a degree that supports a rating 
in excess of 20 percent prior to October 28, 1998, nor is 
there medical evidence of any weakness, fatigue or 
incoordination that results in such a degree of limitation of 
motion.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet 
App 202 (1995).

The Board further finds that, from October 28, 1998 to 
September 2, 2004, with consideration of all of the 
applicable criteria for rating diseases of the spine, to 
include the amendments in September 2002 and September 2003, 
the criteria for rating degenerative disc disease prior to 
September 23, 2002 are the most favorable to the veteran.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  The medical 
evidence shows that, during this period of time, the 
veteran's low back disability with degenerative disc disease 
was productive of severe intervertebral disc syndrome.  In 
support of this finding, the Board notes that a VA 
examination on October 28, 1998 included an X-ray 
examination, which revealed quite extensive degenerative 
disease of the lumbar spine, along with spinal stenosis.  
Following a VA X-ray examination in December 1999, it was 
noted that the veteran had advanced degenerative disease of 
the lumbar spine.  Limitation of walking was also reported to 
be, in part, the result of his degenerative disc disease of 
the lumbar spine in August 2001.  Treatment records dated 
from that time to November 2001 indicate that the veteran's 
pain medication was increased and a back brace was 
prescribed.  There is also clinical evidence of diminished 
reflexes.  The Board finds that, given the need increased 
pain requiring more significant pain management, diminished 
reflexes, and X-ray findings, the evidence is in relative 
equipoise as to whether the veteran had severe of 
intervertebral disc syndrome symptoms, to include pain and 
numbness, during this time.  Thus, the criteria for a staged 
rating of 40 percent for a chronic low back disability with 
degenerative disc disease, from October 28, 1998 to September 
2, 2004, have been met.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (prior to September 23, 2002).  The preponderance of the 
evidence is against a finding of pronounced intervertebral 
disc syndrome.  There is no indication of absent ankle 
reflexes, nor is there any medical evidence of incapacitating 
episodes of low back symptoms.  The 40 percent rating is the 
maximum evaluation allowed under either Code 5292 or 5295.  

In further consideration of whether a rating in excess of 40 
percent is warranted, the Board must consider whether 
separately rated orthopedic and neurological disabilities 
would combine to result in such a rating.  Turning to the 
General Rating Formula for Disease and Injuries of the Spine, 
the Board observes that the competent medical evidence is 
negative for any indication that the veteran's forward 
flexion of the thoracolumbar spine is to 30 degrees or less.  
In fact, the medical evidence does not show more than mild to 
moderate limitation of motion of the thoracolumbar spine.  It 
obviously follows that there is no medical evidence of 
ankylosis of the lumbar spine.  The Board finds that the 
preponderance of the evidence is against a finding that pain 
or flare-ups of pain results in any additional functional 
limitation to a degree that supports a finding of more than 
moderate limitation of motion of the lumbar spine, from 
October 28, 1998, to September 2, 2004, and the weight of the 
evidence is against a finding of any weakness, fatigue or 
incoordination that results in such a degree of limitation of 
motion during that period of time.  38 C.F.R. § 4.40, 4.45, 
4.59; DeLuca, supra.  There is no indication of additional 
neurological complications, such as bowel or bladder 
impairment, which precludes separate ratings for orthopedic 
and neurological disabilities equating to a rating in excess 
of 40 percent.  See General Rating Formula for Rating 
Diseases and Injuries of the spine, Note 1, effective from 
September 26, 2003; 38 C.F.R. § 4.25.  The Board notes that 
the record now before it contains no evidence of 
incapacitating episodes as defined by General Rating Formula 
for Rating Diseases and Injuries of the spine, Note 6, 
effective from September 26, 2003.  Thus, an initial or 
staged rating in excess of 40 percent is not warranted from 
October 28, 1998 to September 2, 2004.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (from September 23, 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 
5242, 5343 (from September 26, 2003).  It is also pertinent 
to again point out that the Board remanded this case to 
afford the veteran orthopedic and neurological examinations 
to determine the severity of his low back disability, but he 
failed to report for those evaluations without good cause.  

As to the appropriate rating for the veteran's low back 
disability from September 3, 2004, the most favorable rating 
criteria continues to be 38 C.F.R. § 4.71a, Diagnostic Code 
5293 in effect prior to September 23, 2002.  The private 
medical evidence received on that date shows that the 
veteran's chronic low back disability with degenerative disc 
disease is currently productive of pronounced intervertebral 
disc syndrome but not ankylosis of the thoracolumbar spine.  
The Board notes that absent ankle reflexes are evident from 
this medical evidence, which is characteristic of pronounced 
degenerative disc disease.  The private physician also stated 
that the veteran's prior existing intervertebral disc 
syndrome, not his Parkinsonism, had led to his chronic 
weakness.  In Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court found that when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition.  Upon consideration of all of 
the relevant evidence of record, to include the VA X-ray 
evidence of advanced degenerative disc disease of the lumbar 
spine and the recently received private clinical evidence of 
absent ankle reflexes, the Board finds that the criteria for 
a 60 percent rating for a chronic low back disability with 
degenerative disc disease, from September 3, 2004, have been 
met, which is the maximum rating allowed under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  As the veteran does not have 
more than moderate limitation of motion of the lumbar spine 
or additional neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, a combined rating of 
more than 60 percent for separate orthopedic and neurological 
disabilities is not warranted.  See General Rating Formula 
for Rating Diseases and Injuries of the spine, Note 1, 
effective from September 26, 2003.  The Board notes that 
consideration of a higher evaluation under 38 C.F.R. §§ 4.40 
or 4.45 is not warranted where the highest schedular 
evaluation is in effect.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  Accordingly, the criteria for a 60 percent rating 
for the veteran's degenerative disc disease of the lumbar 
spine, from September 3, 2004, have been met.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (prior 
to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242, 5243 (from September 26, 2003).  

Entitlement to an Initial Evaluation in Excess of 20 Percent
for Arthritis of the Left Knee.

As noted in the under the law and regulations above, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of flexion of a knee to 45 degrees warrants a 10 
percent evaluation.  Limitation of flexion of a knee to 30 
degrees warrants a 20 percent evaluation, whereas limitation 
of flexion of the knee to 15 degrees is rated 30 percent.  
Diagnostic Code 5260.  

Limitation of extension of a knee to 10 degrees is rated 10 
percent.  Limitation of extension to 15 degrees is rated 20 
percent, and limitation of extension to 20 degrees warrants a 
30 percent evaluation.  Diagnostic Code 5261.  

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same joint.  
See VAOPGCPREC 9-2004. 

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45.  An 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003-5010 and DC 5257 based on additional 
disability.  It was specified that, for a knee disorder 
already rated under DC 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under DC 5260 or DC 5261 (2002).  Hence, 
if a claimant has a disability rating under DC 5257 for 
instability of the knee and there is also X-ray evidence of 
arthritis and limitation of motion, a separate rating is 
available under DC 5003 or DC 5010.  Likewise, if a claimant 
has a disability rating under DC 5003 for arthritis of the 
knee, and there is evidence of instability, a separate rating 
is available under DC 5257.  See VAOPGCPREC 9-98.

Based on a thorough review of the record, the Board finds 
that the veteran's service-connected left knee disability is 
not manifested by findings that support the assignment of an 
initial or staged rating in excess of 20 percent.  The 
relevant clinical and X-ray evidence shows that his left knee 
disorder is productive of  advanced arthritis and, with 
consideration of pain, atrophy and weakness, limitation of 
extension that more nearly approximates to 10 degrees and 
limitation of flexion that more nearly approximates 45 
degrees.  The Board specifically notes that an October 1996 
examination revealed extension of the left knee was to 5 
degrees, the January 1997 examination showing extension to 7 
degrees, and the August 2004 private report that the 
veteran's extension was full.  Thus, an evaluation in excess 
of 10 percent is not warranted for limitation of extension.  
Diagnostic Code 5261.  Similarly, in view of the various 
examination findings showing flexion to between 100 and 88 
degrees, the Board finds that an evaluation in excess of 10 
percent is not warranted for limitation of flexion.  
Diagnostic Code DC 5260.  Thus, separate compensable ratings 
for limitation of flexion and extension would not result in a 
rating in excess of 20 percent.  VAOPGCPREC 9-2004.  That is, 
under the applicable rating criteria, the veteran's current 
20 percent rating adequately compensates for such limitation 
of extension and flexion.  38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260 and 5261; VAOPGCPREC 9-
2004.  

There is no objective medical evidence to show that pain or 
flare-ups of pain results in any additional limitation of 
motion of the left knee to a degree that supports a rating in 
excess of 20 percent or separate ratings in excess of 10 
percent for limitation of extension and flexion, nor is there 
medical evidence of any weakness, fatigue or incoordination 
that results in such a degree of limitation of motion.  38 
C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet App 202 
(1995).  The Board has considered the clinical findings of 
pain, weakness and fatigability but, as noted above, such 
merely increases the limitation of extension and flexion to 
10 and 45 degrees, respectively, which is consistent with the 
current 20 percent evaluation.

The preponderance of the evidence is against left knee 
instability or subluxation.  Thus, a separate compensable 
rating is not warranted for instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257; VAOPGCPREC 9-1998.

With no apparent history of dislocation of semilunar 
cartilage, 38 C.F.R. § 4.71a, Diagnostic Code is not 
applicable and, even if applicable, the clear preponderance 
of the evidence is against a finding of recurrent episodes of 
locking with pain and effusion into the left knee joint.  

In view of the foregoing, the Board finds that the criteria 
for an initial evaluation or staged rating in excess of 20 
percent for arthritis of the left knee have not been met.  38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5260 and 5261; VAOPGCPREC 
9-1998; VAOPGCPREC 9-2004.  

The veteran failed to report for VA examinations which may 
have produced evidence supportive of his claim.  While 
additional private medical evidence has been submitted which, 
when considered with all of the VA medical evidence of 
record, provides sufficient clinical and X-ray findings upon 
which to rate the veteran's left knee disability, the 
preponderance of the evidence is against a rating in excess 
of 20 percent initially or at any stage during the period of 
time at issue.
  
As the preponderance of the evidence is against the veteran's 
claim for a higher initial or staged rating for his left knee 
disability, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

An initial evaluation in excess of 20 percent for a chronic 
low back disability, with degenerative disc disease, prior to 
October 28, 1998, is denied.

A staged rating of 40 percent for a chronic low back 
disability, with degenerative disc disease, effective from 
October 28, 1998, to September 2, 2004, is granted, subject 
to the rules and regulations governing the payment of VA 
monetary benefits. 

A staged rating of 60 percent for a chronic low back 
disability, with degenerative disc disease, effective from 
September 3, 2004, is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs






